Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
The cross reference related to the application cited in the specification must be updated(i.e. updated the relevant status, with PTO serial numbers or patent numbers where appropriate, on page 1, paragraphs [0001] -[0002].. 

                                                  Drawings Objection
The drawing is objected to because the components of Figs. 5-11 and 13-20  are not clearly labeled. Corrected drawing sheets in compliance with 3 7 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 3 7 CFR 1.12 l(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

 	Claims 1, 5 , 12 and 15   are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim  1 of U.S. Patent No 11,449,370. Although the conflicting claims are not identical, they are not patentably distinct from each other. See below for a detail comparison and explanation: 

Current Application 17/864,027
U.S. Patent 11,449,370
1A computer-implemented method comprising: 
simulating, through an application programming interface, a series of actions taken by a user with respect to one or more user interfaces generated by a software application, wherein the one or more user interfaces include at least one form; 

identifying, while impersonating a session of the user, a plurality of user interface fields of the form, the series of actions further including setting one or more of the plurality of user interface fields to specific values and submitting the form to the software application;
 
gathering field-related information resulting from the setting of the plurality of user interface fields; gathering record-related information corresponding to one or more effects, resulting from the submission of the form, on a plurality of records associated with the software application; and 

determining a process model of the software application based upon the field-related information and the record-related information.

5. The computer-implemented method of claim 1, wherein one or more mandatory fields are included within the plurality of user interface fields, and wherein setting one or more of the plurality of user interface fields including setting only the one or more mandatory fields.

1A computer-implemented method of mapping a process model of a software application executed by a hosting platform, the software application being based on a plurality of records, the method comprising: receiving information specifying a plurality of tests to be created; generating a plurality of test specifications for the plurality of tests; initiating, by a test generator executing in a Web browser upon completion of each test specification of the plurality of test specifications, a session of the software application for an impersonated user wherein the impersonated user corresponds to an impersonation of a human user and wherein the test generator is configured to open one or more user interface pages of the software application in the Web browser;
 
automatically simulating, through one or more application programming interface (API) calls made by the test generator during the session, a series of actions taken by the impersonated user with respect to the one or more user interfaces pages wherein the series of actions are included within a plurality of scenarios automatically generated by the test generator based upon the test specification and wherein the one or more user interface pages include at least one form and the series of actions includes opening the form wherein the plurality of records include a record under test corresponding to the form; gathering information identifying a plurality of user interface fields of the form, the plurality of user interface fields including at least one visible field and one or more mandatory fields; determining if values have been set for the one or more mandatory fields; setting, through one or more other API calls executed during the session one or more of the plurality of user interface fields to known values and submitting the form to the software application subsequent to the setting of the one or more of the user interface fields; gathering field-related information from the record under test resulting from the setting of the plurality of user interface fields; gathering record-related information corresponding to one or more effects on the record under test and on a related record referenced by the record under test resulting from the submission of the form; and determining the process model based upon the field-related information and the record-related information.
12. A non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations comprising: simulating, through an application programming interface, a series of actions taken by a user with respect to one or more user interfaces generated by a software application, wherein the one or more user interfaces include at least one form; identifying, while impersonating a session of the user, a plurality of user interface fields of the form, the series of actions further including setting one or more of the plurality of user interface fields to specific values and submitting the form to the software application; gathering field-related information resulting from the setting of the plurality of user interface fields; gathering record-related information corresponding to one or more effects, resulting from the submission of the form, on a plurality of records associated with the software application; and determining a process model of the software application based upon the field-related information and the record-related information.

.



Claims 1  and  5 of the Current application is anticipated by patent No. 11,449,370, claim 1, that contain all the limitations of claims 1 and 5 of the current application. 
Claims 12 and 15 of the Current application is obvious in view of patent No. 11,449,370. The only differences between the current application and claim 1  of the patent No. 11,449,370 is in statutory categories, i.e., the instant claims 12 and 15  are directed to a non-transitory  whereas the patented claim 1 directed to an  method . Thus, the system claims 12 and 15 of the current application, comparable to the method  claim 1 of patent No. 11,449,370, have the limitations that the method claim to perform and would have been obvious.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “can be” in claims 3 and 13 is indefinite. For the following prior art rejection, “that can” will be interpreted as --to--.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Cohen et al. (US 8, 522,083, Cohen hereinafter) in view of Kukehalli Subramanya (US 2019/0332790, Kukehalli hereinafter) .
 
As to claim 1, Cohen teaches a computer-implemented method (see FIG. 1)  comprising: 
Simulating (e.g., “ testing an analysis 102”, FIG. 1), through an application programming interface (e.g., “using the GUI”) , a series of actions  (e.g.,  col. 25, lines 26-67, “ enabling the non-programmer user to change the automatically entered data and registering at least one change to the automatically entered data. In step 710, enabling the non-programmer user to add a new form to the semiautomatically executed functioning test scenario, and registering at least one new added form. And in step 712, enabling the non-programmer user to enter data into fields inside the new form, and registering the data entered to at least one field inside the new form”) taken by a user (e.g., “user 100 “)  with respect to one or more user interfaces generated by a software application (e.g., col. 17, lines 8-15, “Then, the non-programmer user 100 fixes the test scenario by re-recording the test scenario using the GUI”), wherein the one or more user interfaces include at least one form (e.g., see FIG. 7, col. 25, lines 26-67,  “test scenario to enable a non-programmer user to generate a new test scenario based on the functioning test scenario”, “ user while interacting with the semiautomatic execution of the functioning test scenario.” , “automatically entering data inferred from the functioning test scenario into a form of a data-oriented large-scale software system”); 
identifying, a plurality of user interface fields of the form (e.g., “entered data”) , the series of actions further including setting (e.g., “registering”)  one or more of the plurality of user interface fields to specific values and submitting the form to the software application (e.g., col. 25, lines 27-67, “ enabling the non-programmer user to change the automatically entered data and registering at least one change to the automatically entered data”) ; 
gathering field-related information resulting from the setting of the plurality of user interface fields ( e.g., col. 25, lines 27-67 “user to enter data into fields inside the new form, and registering the data entered to at least one field inside the new form.”. Also, see FIG. 4); 
gathering record-related information corresponding to one or more effects, resulting from the submission of the form, on a plurality of records associated with the software application    (e.g., e.g., col. 25, lines 27-67 ,  “comparing forms following the new form with available forms of the functioning test scenario, and automatically entering data inferred from the functioning test scenario into the following forms when there is a match”, “using dynamic analysis and domain knowledge for generating the new test scenario”. Also, see FIG. 4); and 
determining a process model of the software application based upon the field-related information and the record-related information (e.g., co. 16, lines 50-67, “the non-programmer user 100 may re-record the scenario in a way that will enable the test recording and analysis component 102 to understand it has to select an open order in delay, and/or add proper comments to the parametric test scenario 104. For example, in order to indicate that the scenario has to receive an open order, the user may add to the re-recording a step of querying the system about the opened scenarios”, “a business process may change to a degree where it is better to replace the previous parametric test scenario 104 with a new parametric test scenario 104, created from a newly recorded test scenario, and preferably recorded on the new installation” and “The automatic testing component 150 also has to handle system, setup, and/or business process changes,” in col. 16, lines 1-7. Also, see FIG. 4).  
However, Cohen does not explicitly teach impersonating a session of the user
 	Kukehalli teaches identifying, while impersonating a session of the user, a plurality of user interface fields of the form (e.g., see FIGs. 7-9),  series of actions further including setting   one or more of the plurality of user interface fields to specific values (e.g., see FIG. 7, para 91, “graphical user interfaces that can be presented to an impersonator during processing of an impersonation request, in accordance with certain embodiments. FIG. 7 shows a user interface 700 for requesting user credentials prior to initiating an impersonation request”, “establish a regular session that can subsequently be converted into an impersonation session”, “The user interface 700 presents an option 710 to sign in using a single sign-on user ID and password.”) and submitting the form (e.g. “confirming a start of an impersonation session”) to a software application ( see FIG. 8, para 92, “FIG. 8 shows a user interface 800 for confirming a start of an impersonation session”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cohen  by adopting the teachings of Kukehalli to have  “consent page operates as a security mechanism”, “thereby preventing misuse” (Kukehalli, para 50).

As to claim 2, Cohen teaches wherein the identifying the plurality of user interface fields includes identifying one or more visible fields, one or more mandatory fields, or one or more read-only fields (See FIG. 8A/ 8B, col. 26, lines 30-42,  “the recorded fields and screens are displayed to the non-programmer user 100, who identifies the mandatory screens and fields, or alternatively identifies the optional screens and fields” and “ recording a test scenario, a new unrecorded field may be marked as mandatory. Thus, the resulting parametric test scenario 104 has to be completed, manually or automatically, with the newly added mandatory field.” In col. 16, lines 1-7).

As to claim 3, Cohen teaches wherein the identifying the plurality of user interface fields includes identifying one or more available actions that can be taken on the plurality of user interface fields ((See FIG. 8A/ 8B col. 26, lines 30-42,  “the recorded fields and screens are displayed to the non-programmer user 100, who identifies the mandatory screens and fields, or alternatively identifies the optional screens and fields” for “a transaction executed by a junior user”, “the control button and right mouse click are used to select optional fields” ).  

As to claim 4, Cohen teaches identifying current field values of one or more of the plurality of user interface fields, the current field values being included within the field-related information (See FIG. 8A/ 8B).  

As to claim 5, Cohen teaches wherein one or more mandatory fields are included within the plurality of user interface fields, and wherein setting one or more of the plurality of user interface fields including setting only the one or more mandatory fields(See FIG. 8A/ 8B, col. 26, lines 30-42,  “the recorded fields and screens are displayed to the non-programmer user 100, who identifies the mandatory screens and fields, or alternatively identifies the optional screens and fields” and “recording a test scenario, a new unrecorded field may be marked as mandatory. Thus, the resulting parametric test scenario 104 has to be completed, manually or automatically, with the newly added mandatory field” in col. 16, lines 1-7).

As to claim 6, Cohen teaches wherein the series of actions are included within a plurality of scenarios, each of the plurality of scenarios being automatically generated based upon one of a plurality of scenario specifications (e.g., see abstract, “ automatically entering data inferred from the functioning test scenario into a form of a data-oriented large-scale software system” and “trying to execute the test scenario. Optionally, the automatic testing component 150 retrieves multiple values from the database and tries executing the test scenario multiple times with different values. In addition, the automatic testing component 150 may calculate the proper value of a parametric entry value. For example, the automatic testing component 150 may calculate a future date or multiply a result by a predefined factor” in col. 15, lines 28-67).  

As to claim 7, Cohen teaches wherein at least one of the scenario specifications includes information specifying which objects of the software application are to be tested with respect to at least one of a set of users (e.g., see abstract, “enabling the non-programmer user to: change the automatically entered data, add a new form to the semiautomatically executed functioning test scenario, and enter data into fields inside the new form. “, “enabling the non-programmer user to: change the automatically entered data, add a new form to the semiautomatically executed functioning test scenario, and enter data into fields inside the new form”).  

As to claim 8, Cohen teaches wherein the specific values are obtained from historical data  relating to prior usage of the software application (e.g., col. 21, lines 40-60, “the execution of a previously recorded test scenario include a data change (such as when the original input is currently invalid), and/or operation over different installations” and “ Optionally, the automatic testing component 150 queries a database of the new installation in order to obtain relevant values to be entered. One example of querying the database includes the following steps: reading from a parametric test scenarios 104 a parametric entry value representing a catalog number of a certain product available in a certain warehouse; the automatic testing component 150 querying the database of the new installation for one or more catalog numbers of the certain product in the certain warehouse; substituting the returned value into the parametric entry value; and trying to execute the test scenario. Optionally, the automatic testing component 150 retrieves multiple values from the database and tries executing the test scenario multiple times with different values.  “ in clo. 15, lines 28-67).  

As to claim 9, Cohen teaches wherein the one or more effects are of the field-related information on the record-related information (e.g., see abstract, “generating the new test scenario based on the recording “, “enabling the non-programmer user to: change the automatically entered data”).  

As to claim 10, Cohen teaches wherein the one or more effects include a particular record of the plurality of records being updated or inserted in response to the submission of the form (e.g., col. 2, lines 45-55, “for recording and analyzing missing data entered when the non-programmer user changes the automatically entered data”).  

As to claim 11, Cohen teaches automatically generating a test of the software application based upon the process model (e.g., col. 2, lines 55-67 and col. 3, lines 1-15, “enable the non-programmer user to change the automatically entered data”, “enable the non-programmer user to enter data into fields inside the new form; and generate the new test scenario based on the recording”).  

As to claim 12, see rejection of claim 1 above. Cohen teaches further a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations  (e.g., see Cohen,  claim 12, “ A non-transitory computer readable medium for use in a computer to generate a new test scenario based on a functioning test scenario, the computer comprises a processor, and the non-transitory computer readable medium comprising: program code for recording a user while interacting with a semiautomatic execution of the functioning test scenario; and program code for generating the new test scenario based on the recording; wherein the program code for the semiautomatic execution of the functioning test scenario”).

As to claims 13-20, see rejection of claims 3-10 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Wolpert et al. (US 2009/0035736) discloses “providing a simulated scenario to personnel, the scenario progressing in scenario time and the scenario including a plurality of simulated events provided in a predetermined sequence in real time at predetermined scenario times within the scenario, and receiving responses to the events from personnel”..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/
SPE, AU 2192/2194